                                         Case 5:17-cv-00220-LHK Document 1423 Filed 01/24/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                          SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                        Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                          ORDER GRANTING ASUSTEK’S
                                                                                          MOTION TO FILE UNDER SEAL
                                  14             v.
                                                                                          Re: Dkt. No. 1412
                                  15     QUALCOMM INCORPORATED,
                                  16                  Defendant.

                                  17

                                  18         Applying the compelling reasons standard, the Court rules on Asustek’s motion to seal as

                                  19   follows.
                                           Document                   Portions of Pages                         Ruling
                                  20
                                        QX9148          Selected portions on page 1                     GRANTED.
                                  21
                                       IT IS SO ORDERED.
                                  22
                                       Dated: January 24, 2019
                                  23
                                                                                    ______________________________________
                                  24                                                LUCY H. KOH
                                                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28                                                 1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING ASUSTEK’S MOTION TO FILE UNDER SEAL
